Title: To Thomas Jefferson from Thomas McKean, 21 July 1801
From: McKean, Thomas
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philadelphia. July 21st. 1801.
               
               Having lately recieved letters from several of my old friends in Delaware, chiefly relating to their political affairs, and particularly the inimical conduct of most of those, who hold offices there under the United States, towards Republicans, and collecting from them, that they wish you to be informed of their opinions, tho’ they seem to be unwilling to communicate them directly, owing to their not having the honor of being personally known to you, I shall take the liberty of repeating some of their observations.
               It appears, that the antirepublicans (even those in office) are as hostile as ever, tho’ not so insolent. To overcome them, they must be shaven, for in their offices (like Sampson’s locks of hair) their great strength lieth; their disposition for mischief may remain, but the power of doing it will be gone. It is out of the common order of nature to prefer enemies to friends: the despisers of the people should not be their rulers, nor men be vested with authority in a government, which they wish to destroy; a dagger ought not to be put into the hands of an assassin. Sayings of this import are in the mouths of everybody, and self preservation seems to demand some attention to them. I do not find any but the parties, who have not been reappointed to office & some of their nearest connexions or immediate dependents, that are dissatisfied. On the contrary many of the Federalists or Tories have said, nothing less could have been expected, and censure them for their violent, tyrannical & provoking behavior when in office: and have added, when a Prime Minister in Great Britain is changed, there is usually an intire change of all subaltern officers down to the lowest grade; for they are fond of British precedents, and must be pleased to see them followed. Whether this arises from envy, a restless temper or the cause assigned, I cannot say; perhaps each has some share.
               One of the Gentlemen, who have written to me, is Wm. Killen Esquire, now Chancellor and for many years before Chief Justice of the supreme court of that State: I have been acquainted with him near fifty years; he was zealous for the American revolution and is a good citizen, he seems to be disinterested, for tho’ he wishes to have some persons removed from office, he recommends no others in their room. Another is Colonel Hall, who is proposed as a candidate for their next Governor and will, I believe, be chosen; he has named Colo: Nehemiah Tilton, as a Gentleman worthy of the office of Collector of the Port of Wilmington: Mr; Tilton is a brother of Doctor Tilton, & both are sensible & staunch Republicans. I cannot intermeddle further in the concerns of that State, tho’ I know most of the principal inhabitants, & am interested in their happiness; but as it may be of some use to have the sentiments of so respectable a character as Mr; Killen about removals from office, I shall inclose herewith his last letter to me.
               Altho’ I have resisted most of the applications of this kind, yet if I had omitted to say thus much, the Gentlemen, who live at so great a distance relying upon me may have refrained from adopting some other mode of conveying their wishes on this subject, and might otherwise be altogether disappointed.
               Cæsar Augustus Rodney Esq; of Wilmington, I have heard, is now at Washington; he is well acquainted with persons and transactions in Delaware, and worthy of your confidence: Colo. Hall read law under me, Mr; Rodney with my son, so that their principles & integrity are thoroughly known to me.
               My son Robert had given me a Project respecting the Island of St. Martin’s in the West Indies; it was written prior to the late capture by Great Britain: apprehending it may be a useful hint, I have inclosed it to your Excellency.
               If You shall be at Washington the latter end of August or beginning of September next I purpose to have the honor of paying you my devoirs there.
               With sentiments of the highest esteem & attachment; I am, dear Sir, Your most obedient and devoted humble servant
               
                  
                     Thos M:Kean
                  
               
            